743 N.W.2d 915 (2008)
In re Thomas James KLANK, Kyleigh Christine Klank, and Alyssa Mackenzie Klank, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Bambi Nicole Kuttkuhn, Respondent, and
Daniel James Klank, Respondent-Appellant.
Docket No. 135677. COA No. 277826.
Supreme Court of Michigan.
February 8, 2008.
*916 On order of the Court, the application for leave to appeal the December 27, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.